KEHOE, Judge.
Appellants, plaintiffs below, bring this appeal from an order of dismissal with prejudice of Count II of their second amended complaint as to appellee Jonathan Logan, Inc., defendant below, pursuant to its motion to dismiss.
The essence of appellants’ contention on appeal is that the trial court erred by dismissing Count II of appellants’ second amended complaint when it ruled that appellants were improperly pleading inconsistent facts or causes of action. We have carefully reviewed the record and have concluded that Count II of appellants’ second amended complaint did state a cause of action and, therefore, should not have been dismissed. See, e. g., Curran & MacDonell, Inc. v. Pearre, 202 So.2d 858 (Fla. 1st DCA 1967); Hines v. Trager Construction Co., 188 So.2d 826 (Fla. 1st DCA 1966); Ringler v. McVeigh, 109 So.2d 606 (Fla. 3d DCA 1959); and Fla.R.Civ.P. 1.110(g).
Reversed.